PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/976,638
Filing Date: 21 Dec 2015
Appellant(s): Tiwari et al.



__________________
Jessica H.L. Babad
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
35 U.S.C 103 Rejection of Claims 1, 3-14, 16-19 and 21-23
Claims 1, 3-4, 6-8, 14, 16-17, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S Pub # 20130191418) in view of Petitclerc (U.S Pub # 20150317374) and in further view of Paradise (U.S Pub # 20110145093).
For claims 1, 14 and 19, Appellants argue on page 7-13 of the Appeal Brief filed 11/04/2020 that the cited references fail to teach or suggest the limitations of “leverage received available contextual information to add additional facts to an analysis, wherein the received available contextual information is associated with a context amount level indicating the amount of received context and both the received available contextual information and the suggested related elements are maintained in the analysis, and the suggested related elements are based on the context amount level and are different from the received available contextual information, and wherein contextual information includes data about the circumstances that form a setting for the analysis”. That simply providing suggestions for items to purchase based on items already selected for purchase, as described in Paradise, cannot be seen to disclose or to suggest at least, “wherein the received available contextual information is associated with a context 
In response to Appellant’s arguments against Paradise, one can show that the product recommendation system Paradise teaches can be used to disclose, “wherein the received available contextual information is associated with a context amount level indicating the amount of received context… wherein contextual information includes data about the circumstances that form a setting for the analysis”. In Paradise para. ([0080] products currently in the user's electronic cart may be matched to a known product list based at least in part on the user's own past purchase history), the products in the user’s electronic cart as well as the product list based on the user’s past purchase history act as received available contextual information. The number of products in the user’s electronic cart as well as their shopping history that is comprised of ([0080] information such as the order in which the user has previously selected items within the retail establishment for purchase, product offers the user has considered while shopping in the past, products the user has actually purchased in the past, the number of previous times the user has visited the retail establishment, the frequency of the user's visits to the retail establishment, the total monetary amount and average monetary amounts of the user's past purchases, etc. (collectively, the user's "shopping history")) indicates a context amount level indicating the amount of received context. Where the number of products and amount of user history such as “the number of previous times the user has visited the retail establishment, the frequency of the user’s visits to the retail establishment” should be a good indication of the amount of context information that is available for the current user. In Appellants’ specification paragraph 33 and figure 
Additionally on pages 9-10, the Appellant argues how Paradise does not include receiving “data about the circumstances that form a setting for the analysis” as claimed. The office respectfully disagrees. Products that the server receives in para. [0080] include ([0080] if the user has purchased a similar collection of products fitting the carrot cake recipe in the past, purchase facilitating server 160 may with high confidence match the user's current incomplete electronic cart to the appropriate product set for the recipe, and may provide product suggestions for the remaining products in the recipe). The user’s current incomplete electronic cart is data about the circumstances that form a setting for the analysis. Circumstances that form a setting is simply the facts and/or conditions that are connected with a relevant event or action. In this case, the ingredients inside the shopping cart form the circumstances of what a user is attempting 
Second, on page 10, the Appellant argues that it would be improper to combine the references or Martin, Petitclerc and Paradise in the context of big data in business intelligence applications. The office respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In Re Keller 642 F.2d41 413, 208 USPQ 871 (CCPA 1981). In Paradise the provided contextual information para. [0038] a purchase facilitating server may identify product 120 as the product selected by the user of mobile device 140 for potential purchase from the retail establishment. In some embodiments, purchase facilitating server 160 may retrieve product information for product 120 from the data set. Such a process can still be applied to Smith in processing large amounts of user information in the context of business intelligence of a retail establishment. Thus, one of ordinary skill in the art at the time the invention was made would have readily realized how to apply the contextual information of Paradise to the business intelligence systems of Martin and Petitclerc to analyze consumer data. Therefore, the rejection of claims 1, 3-4, 6-8, 14, 16-17, 19, 21-22 under 35 U.S.C 103 is deemed proper.
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S Pub # 20130191418) in view of Petitclerc (U.S Pub # 20150317374) and in further view of Paradise (U.S Pub # 20110145093) and Reisman (U.S Pub # 20110295722).
.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S Pub # 20130191418) in view of Petitclerc (U.S Pub # 20150317374) and in further view of Paradise (U.S Pub # 20110145093) and Prabu (U.S Pub # 20140114970).
On pages 13-14 of the Appeal Brief filed 11/04/2020 the Appellant states that the rejection of claims 9-13 is unsound for reasons similar to the ones presented above for claim 1, and therefore, for the same reasons as presented above for claim 1, the rejections are deemed proper for claims 9-13.
Additionally, claim 12 recites “the comprehension component brings multiple perspectives of analysis by providing an overview to explain a specific key figure, suggesting dimensions via a relationship analyzer, accessing pre-determined dimensions and key figures, and summarizing findings.
The office respectfully disagrees. Martin teaches “wherein the comprehension component brings multiple perspectives of analysis by providing an overview to explain a specific key figure” ([0089] results of each individual analysis or transformation of data will be different as the dataset underlying such an analysis will differ from user to user or organization to organization. Some analysis include business performance, goodwill measurement, comparisons to others in the same or differing market). This illustrates a business intelligence tool used to take input data and find different interpretations or perspectives of the same data. Petitclerc discloses “suggesting dimensions via a .
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S Pub # 20130191418) in view of Petitclerc (U.S Pub # 20150317374) and in further view of Paradise (U.S Pub # 20110145093) and Akkiraju (U.S Pub # 20100082407).
On page 16 of the Appeal Brief filed 11/04/2020 the Appellant states that the rejection of claims 18 and 23 is unsound for reasons similar to the ones presented above for claims 14 and 19, and therefore, for the same reasons as presented above for claim 14 and 19, the rejections are deemed proper for claims 18 and 23.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

/TONY WU/Examiner, Art Unit 2166      
                                                                                                                                                                                                  Conferees:

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166        

                                                                                                                                                                /CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.